Citation Nr: 0925838	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  08-09 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for hyperinflation of the 
lungs, to include as due to exposure to ionizing radiation 
and/or herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel





INTRODUCTION

The Veteran had active military service from December 1952 to 
November 1954 and from May 1958 to July 1976.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  Jurisdiction over the case was subsequently 
returned to the RO in Pittsburgh, Pennsylvania.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  


FINDING OF FACT

Hyperinflation of the lungs was not present in service and is 
not etiologically related to service, to include service 
exposure to ionizing radiation and herbicides.  


CONCLUSION OF LAW

Hyperinflation of the lungs was not incurred in or aggravated 
by active duty, and its incurrence or aggravation during 
active duty may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1116, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.311 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking service connection for hyperinflation 
of the lungs.  The Board will initially discuss certain 
preliminary matters and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects the originating agency provided the 
Veteran with the notice required under the VCAA, to include 
notice with respect to the disability-rating and effective-
date elements of the claim, by a letter mailed in April 2006, 
prior to the initial adjudication of the claim.

The Board also finds the Veteran has been afforded adequate 
assistance in response to his claim.  The Veteran's service 
treatment records (STRs) and service personnel records (SPRs) 
are on file.  Treatment records from the VA Medical Center 
have been obtained.  Neither the Veteran nor his 
representative has identified any outstanding evidence, to 
include medical records, which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.

Although the RO has not obtained a medical opinion or 
provided the Veteran with a VA examination in response to his 
claim, the Board has determined that VA has no obligation to 
obtain such an opinion or to provide such an examination in 
this case because the medical evidence currently of record is 
sufficient to decide this claim and there is no reasonable 
possibility that a medical opinion or VA examination report 
would substantiate the claim.  In this regard, the Board 
notes that all available medical evidence pertaining to the 
Veteran's claimed disability is on file.  There is no post-
service medical evidence suggesting the presence of 
hyperinflation of the lungs prior to February 2004.  There is 
also no post-service medical evidence linking the Veteran's 
claimed condition to his exposure to ionizing radiation or 
herbicides in service or otherwise linking the claimed 
condition to service.

Additionally, VA is required to forward the case to the 
Director of the VA Compensation Purposes for review when the 
Veteran has a "radiogenic disease" under 38 C.F.R. § 3.311, 
but as explained below, the Veteran does not have such a 
disease.

In sum, the Board is satisfied that any procedural errors in 
the RO's development and consideration of the claim were 
insignificant and non prejudicial to the Veteran. 
Accordingly, the Board will address the merits of the claim.



Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service connection may be granted on a presumptive basis for 
certain diseases manifest in a Veteran who participated in a 
radiation-risk activity, but hyperinflation of the lungs is 
not among the diseases subject to this presumption.  See 38 
U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).

38 C.F.R. § 3.311 provides instruction on the development of 
claims for service connection for radiogenic diseases.  
Pursuant to 38 C.F.R. § 3.311, "radiogenic disease" is 
defined as a disease that may be induced by ionizing 
radiation, and specifically includes posterior subcapsular 
cataracts and all cancers.

A veteran who, during active military, naval or air service 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent unless there is affirmative evidence to 
establish the veteran was not exposed to an herbicide agent 
during such service.  The last date on which the veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  Service in the Republic of 
Vietnam includes service in the waters offshore or service in 
other locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
service, service connection may be granted on a presumptive 
basis for certain diseases, but hyperinflation of the lungs 
is not among the diseases subject to this presumption.  See 
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  

In addition, service connection may be granted on a 
presumptive basis for certain chronic diseases manifested to 
a compensable degree within one year from the date of 
termination of active service, but hyperinflation of the 
lungs is not subject to this presumption.  See 38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

A review of the Veteran's STRs shows that he underwent 
frequent examinations while on active duty.  He had 
examinations in March 1958, December 1962, January 1964, 
February 1965, December 1966, May 1968, May 1969, March 1970, 
August 1971, and March 1973.  At all of these examinations, 
the Veteran was reported to be in good health.  There were no 
respiratory problems indicated in any of the reports of these 
examinations.  A December 1962 examination report does 
contain a notation stating that the Veteran spent one week at 
an atomic testing center in Nevada in 1953, but that he had 
no significant exposure.  Also of record in the Veteran's 
STRs is a March 1961 report of a chest X-ray examination.  
The chest X-ray examination was done as a result of the 
Veteran being exposed to a patient with active pulmonary 
tuberculosis.  At that time the Veteran's X-ray results were 
negative for tuberculosis and upon physical examination his 
lungs were found to be clear to percussion and auscultation.  
There were no significant abnormal respiratory findings at 
that time.

The Veteran's file contains evidence that he participated in 
Operation UPSHOT-KNOTHOLE in April 1953.  As no dosimetry 
equipment was utilized by the Veteran during this operation, 
the Veteran's ionizing radiation exposure dose needed to be 
calculated.  According to the Defense Nuclear Agency, the 
Veteran's reconstructed external dose of ionizing radiation 
exposure was 3.103 roentgen equivalent man (REM).

Additionally, the Veteran's SPRs indicate that he served in 
the Republic of Vietnam from August 1965 to August 1966 and 
again from July 1970 to July 1971.  Therefore, it is presumed 
that he was exposed to herbicides.

In February 2004 the Veteran had a routine, pre-operative 
chest X-ray examination for medical clearance prior to a 
surgery to remove nasal polyps.  This X-ray examination 
showed that the Veteran had hyperinflation of both lungs and 
scattered granulomata.  There was no evidence of acute 
infiltrate.  The radiologist stated that chronic obstructive 
pulmonary disease could not be ruled out at that time.  

The Board notes that hyperinflation of the lungs in and of 
itself is not a condition that is subject to service 
connection.  Rather, it is often a symptom of an underlying 
condition.  In the present case, there is no record of a 
diagnosis of any kind of underlying respiratory condition 
that could be subject to service connection.

Moreover, there is no competent evidence that the Veteran had 
either hyperinflation of the lungs or an underlying 
respiratory disorder that such a symptom could be attributed 
to while on active duty.  

As discussed above, hyperinflation of the lungs is not a 
condition subject to presumptive service connection as a 
chronic disease, on a radiation basis, or on the basis of 
herbicide exposure.  Moreover, it is not one of the 
radiogenic diseases listed in 38 C.F.R. § 3.311, and there is 
no competent evidence showing that it is a disease that can 
be induced by radiation.  Therefore, the development 
provisions of 38 C.F.R. § 3.311 are not applicable to this 
claim.


Moreover, there is no competent evidence of a nexus between 
the Veteran's hyperinflation of the lungs and his active 
service.  In essence, the evidence of a nexus between the 
Veteran's hyperinflation of the lungs and his military 
service is limited to the Veteran's own statements.  This is 
not competent evidence of the alleged nexus because the 
Veteran, as a layperson, is not competent to render an 
opinion concerning medical causation.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007); Grover v. West, 12 Vet. App. 109, 
112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

Accordingly, the Board must conclude that the preponderance 
of the evidence is against this claim.  


ORDER

Service connection for hyperinflation of the lungs, to 
include as due to exposure to ionizing radiation and/or 
herbicides, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


